The Supreme Court correctly determined that the evidence submitted in support of the motion of the defendants Jacek Kochanowski and Page Taxi Corp. (hereinafter together the defendants) was sufficient to meet their prima facie burden of showing that the plaintiff, who allegedly sustained injuries to the lumbar and cervical regions of his spine and both shoulders as a result of the accident, did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court correctly granted that branch *636of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against them.
In light of our determination, the defendants’ remaining contention has been rendered academic. Skelos, J.R, Hall, Lott and Cohen, JJ., concur.